UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7354



CARSON W. MUNGO,

                                            Plaintiff - Appellant,

          versus

JOHN SIMPSON, Director of United States Parole
Commission; KATHY HAWK, Director of Bureau of
Prisons; F. COLLINSWORTH; GRETCHEN ROBINSON;
STEVE CONRAD; BEN HUGER; WALTER E. BLACK, JR.,
Probation Officer; BILL COX,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-93-593-1)


Submitted:   November 7, 1996          Decided:     November 20, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.

Carson W. Mungo, Appellant Pro Se. John Warren Stone, Jr., As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have sixty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on March 28, 1995; Ap-

pellant's notice of appeal was filed on July 31, 1996. Appellant's

failure to note a timely appeal or obtain either an extension or a

reopening of the appeal period leaves this court without jurisdic-

tion to consider the merits of Appellant's appeal. We deny Appel-

lant's objections to the application of the Prison Litigation

Reform Act, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED



                                2